Exhibit 10.13
McKESSON CORPORATION
CHANGE IN CONTROL POLICY FOR SELECTED EXECUTIVE EMPLOYEES
(Amended and Restated on April 21, 2009)

 



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
CHANGE IN CONTROL POLICY FOR SELECTED EXECUTIVE EMPLOYEES
(Amended and Restated on April 21, 2009)
1. ADOPTION AND PURPOSE OF POLICY.
The McKesson Corporation Change in Control Policy for Selected Executive
Employees (the “Policy”) was adopted effective November 1, 2006 by McKesson to
provide a program of severance payments to certain employees of McKesson and its
designated subsidiaries whose employment is terminated as the result of a Change
in Control. The Policy is an employee welfare benefit plan within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and Section 2510.3-1 of the regulations issued thereunder. This
document constitutes both the plan document and the summary plan description of
the Policy. The plan administrator of the Policy for purposes of ERISA is
McKesson. The Committee amended and restated this Policy effective as of
November 1, 2006, October 29, 2008, and to read as set forth herein on April 21,
2009.
2. CHANGE IN CONTROL BENEFITS.
(a) Basic Change in Control Benefits. In the event of the occurrence of a Change
in Control where a Participant’s employment is terminated under circumstances
that constitute a Separation from Service (i) proximate to and initiated at the
direction of the person or entity that is involved in, or otherwise in
connection with, such Change in Control, for any reason other than Cause or
(ii) initiated by the Participant for Good Reason, and if such termination of
employment occurs within the period six (6) months preceding or twenty-four
(24) months following a Change in Control, that Participant shall be entitled to
a Change in Control benefit equal to the following:
     Tier One Participant: 2.99 times Earnings
     Tier Two Participant: 2 times Earnings
     Tier Three Participant: 1 times Earnings
(b) Other Change in Control Benefits. A Participant who is entitled to the basic
Change in Control benefit provided in (a) above also shall be entitled to the
following:
     (i) If the Participant is a Tier One Participant and is covered by the
Executive Benefit Retirement Plan, his or her straight life annuity benefits
under that Plan shall be calculated by adding three additional years of age and
three (3) additional years of service to the Participant’s actual age and
service; provided, however, that the actuarially equivalent lump sum value
amount shall be based on the Participant’s actual age; and
     (ii) The Participant is and his or her eligible dependents are eligible to
have continued coverage under McKesson-sponsored medical plan benefits or
comparable medical plan benefits in which the Participant was a participant at
the time of Separation from Service for the number of years set forth below from
the date of Separation from Service, at a cost no greater than the cost in
effect at the time of the Change in Control:

1



--------------------------------------------------------------------------------



 



                Tier One Participant 3 years
                 Tier Two Participant 2 years
                 Tier Three Participant 1 year
     (iii) The Participant is eligible to have continued Company-paid life
insurance at the level in effect on the date of the Change in Control for the
number of years set forth below from the date of termination:
                 Tier One Participant 3 years
                 Tier Two Participant 2 years
                 Tier Three Participant 1 year
     (iv) The Participant is eligible for reasonable outplacement services, in
an amount not to exceed the amount determined by the Executive Vice President,
Human Resources; provided, however, that the expenses for such services shall
not be incurred by the Participant at any time after the last day of the second
(2nd) taxable year following the taxable year in which the Participant’s
Separation from Service occurs, and such expenses shall not be reimbursed by
McKesson at any time after the last day of the third (3rd) taxable year
following the taxable year in which Executive’s Separation from Service occurs.
     (v) If, as a result of the Participant’s employment with McKesson or
termination thereof, the benefits received by the Participant (the “Total
Payments”) are subject to the excise tax provision set forth in Section 4999 of
the Code (the “Excise Tax”), McKesson shall pay to Participant an additional
amount (the “Gross-Up Payment”) such that the net amount retained by
Participant, after deduction of any Excise Tax on the benefits received
hereunder and any federal, state and local income and employment taxes and
Excise Tax upon the Gross-Up Payment, shall be equal to the Total Payments;
provided, however, that subject to paragraph c the Gross-Up Payment shall be
made to Participant no later than the end of the taxable year following the
taxable year in which his or her applicable taxes are remitted to the taxing
authorities. For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (A) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Participant and selected by the
accounting firm which was, immediately prior to the Change in Control, the
Company’s independent auditor (the “Auditor”), such payments or benefits (in
whole or in part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (B) all “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent “reasonable compensation” for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(C) the value of any noncash benefits or any deferred

2



--------------------------------------------------------------------------------



 



payment or benefit shall be determined by the Auditor in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Participant shall be deemed
to pay federal income tax at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Participant’s residence on the date of termination (or
if there is no date of termination, then the date on which the Gross-Up Payment
is calculated for purposes of this paragraph, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes). In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Participant shall repay to McKesson, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Participant, to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Participant’s taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at one hundred twenty percent (120%) of the rate provided in
Section 1274(b)(2)(B) of the Code). In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder in calculating the
Gross-Up Payment (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), McKesson shall
make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Participant with respect to such
excess) within five business days following the time that the amount of such
excess is finally determined. The Participant and McKesson shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Total Payments.
     (vi) Each benefit provided for in this paragraph (b) is a separate
“payment” within the meaning of Treasury Regulation section 1.409A-2(b)(2)(i).
The benefit provided in subparagraphs (ii) — (iv) above may be in the form of a
reimbursement or an in-kind benefit (payment made directly to the provider of
the benefits). Such reimbursements or in-kind benefits provided during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year.
(c) If any of the payments or benefits payable to Executive under this Agreement
when considered together with any other payments or benefits which may be
considered deferred compensation under Section 409A of Code would result in the
imposition of additional tax under Section 409A of the Code if paid to Executive
on or within the six (6) month period following Executive’s Separation from
Service, then to the extent such portion of the payments or benefits resulting
in the imposition of additional tax would otherwise have been payable on or
within the first six (6) months following his or her Separation from Service,
shall be paid or reimbursed in a lump sum in the seventh (7th) month following
such Separation (or such longer period as is required to avoid the imposition of
additional tax under Section 409A of the Code). If any

3



--------------------------------------------------------------------------------



 



amount due under paragraph (a) above is delayed under this paragraph (c), then
such lump sum amount shall accrue interest at DCAP Rate for the period of such
deferral, which interest shall be paid together with such payment. All
subsequent payment or benefits will be payable in accordance with the payment
schedule applicable to each such payment or benefits.
(d) Nothing in this Policy shall alter or impair any rights a Participant may
have upon his or her Separation from Service under any other plan or program of
the Company; provided, however, if a Participant receives payments under this
Policy that Participant will be precluded from receiving payment under any other
Company-sponsored severance plan or policy. Notwithstanding the foregoing, no
individual covered by an agreement with the Company or an affiliate that
provides for benefits in the event of a change in control or similar event shall
be a Participant in this Policy.
(e) Notwithstanding any provision in this Policy, no payments will be made to a
Participant under this Policy until the Participant provides to the Company a
signed a release of claims, in a form that the Company provides to the
Participant, and does not revoke such release during the applicable statutory
period provided to revoke a release, if any (the “revocation period”). If the
Participant does not revoke his or her signed release by the end of the
revocation period, then the Participant shall have an “Effective Release” on
file with the Company. No payments will be made to a Participant under this
Policy unless the Company has an Effective Release from that Participant prior
to sixty-five (65) days after the Participant’s Separation from Service.
3. FORM OF BENEFIT.
The benefit described in Section 2(a) shall be paid in a lump sum within ninety
(90) days following the date of the Participant’s Separation from Service, but
in no event prior to the effectiveness of a Release (as defined in
Section 2(e)); provided, however, that if the Participant is a Specified
Employee on the date of his or her Separation from Service, any payment or
portion of the payment that is scheduled to be made in the six (6) month period
following the Participant’s Separation from Service, when considered together
with any other severance payments or separation benefits which may be considered
deferred compensation under Section 409A of the Code, would result in the
imposition of additional tax under Section 409A of the Code if paid to the
Participant on or within the six (6) month period following his or her
Separation from Service if made in such six (6) month period shall be made in
the seventh (7th) month following the month in which the Participant’s
Separation from Service occurs. Such payment shall include an additional amount
representing interest credited at the rate being credited to accounts under
McKesson’s Deferred Compensation Administration Plan III during the period of
delay measured from Participant’s Separation from Service until the scheduled
payment date.
4. EFFECT OF DEATH OF EMPLOYEE.
Should a Participant die after a Separation from Service and becoming eligible
to receive the benefits provided in Section 2(a) prior to the payment of the
entire benefit due hereunder, but prior to the benefit being paid to the
Participant, the benefit payable under Section 2(a) shall be paid in a lump sum
to the Participant’s surviving spouse, or, if none, to his or her surviving
children or, if none, to his or her estate, as soon as reasonably practicable,
but in no event later than ninety (90) days, after the date of death. The
benefits set forth in Section 2(b) (other than subsection (iv)) shall continue
to apply following the Participant’s death. If a Participant dies

4



--------------------------------------------------------------------------------



 



prior to Separation from Service, no payments will be made or benefits provided
under this Policy.
5. AMENDMENT AND TERMINATION.
McKesson reserves the right to amend the Policy or increase or decrease the
amount of any benefit provided under the Policy by action of the Compensation
Committee of the Board. Furthermore, no such action shall have the effect of
decreasing the benefit of a Participant whose Separation from Service following
a Change in Control occurred prior to the date of the Board’s or Compensation
Committee’s action, and, no action taken within six (6) months before or
twenty-four (24) months after a Change in Control shall be effective if the
result of such action would be to decrease the benefit of any individual who has
been designated a Participant pursuant to Section 10(g)(i).
The Board in its discretion may at any time terminate the Policy in accordance
with Treasury Regulation section 1.409A-3(j)(4)(ix).
6. ADMINISTRATION AND FIDUCIARIES.
(a) Plan Sponsor and Administrator. McKesson is the “plan sponsor” and the
“Administrator” of the Policy, within the meaning of ERISA.
(b) Administrative Responsibilities. McKesson shall be the named fiduciary,
within the meaning of ERISA, with the power and sole discretion to determine who
is eligible for benefits under the Policy, to determine the value of benefits
paid in any form other than cash or the present value of any cash or other
benefits paid over time, to interpret the Policy and to prescribe such forms,
make such rules, regulations and computations and prescribe such guidelines as
it may determine are necessary or appropriate for the operation and
administration of the Policy and to change the terms of or rescind such rules,
regulations or guidelines. Such determinations of eligibility, rules,
regulations, interpretations, computations and guidelines shall be conclusive
and binding upon all persons. In administering the Policy, McKesson shall at all
times discharge its duties with respect to the Policy in accordance with the
standards set forth in Section 404(a)(1) of ERISA.
(c) Allocation and Delegation of Responsibilities. The Compensation Committee
may allocate any of McKesson’s responsibilities for the operation and
administration of the Policy among McKesson’s officers, employees and agents. It
may also delegate any of McKesson’s responsibilities under the Policy by
designating, in writing, another person to carry out such responsibilities.
(d) No Individual Liability. It is declared to be the express purpose and intent
of McKesson that no individual liability shall attach to or be incurred by any
member of the Board of McKesson, or by any officer, employee representative or
agent of the Company, under, or by reason of the operation of, the Policy.
(e) Employer Identification Number and Policy Number. The employer
identification number (EIN) assigned to McKesson by the Internal Revenue Service
is 94-3207296. The plan number (PIN) assigned to the Policy by McKesson is 551.
(f) Policy Year. All records with respect to the Policy are kept on a calendar
year basis.

5



--------------------------------------------------------------------------------



 



(g) Legal Actions. No lawsuit can be brought to recover a benefit under the
Policy until an individual or his or her representative has done all of the
following: (i) filed a written claim as required by the Policy, (ii) received a
written denial of the claim (or the claim is deemed denied as described below),
(iii) filed a written request for a review of the denied claim with the
Administrator, and (iv) received written notification that the denial of the
claim has been affirmed (or the denial is deemed to be affirmed as described
below).
(h) Agent for Service of Legal Process. If an individual wishes to take legal
action after exhausting the Policy’s claims and appeal procedures, legal process
should be served on: Senior Vice President, Human Resources, McKesson
Corporation, One Post Street, San Francisco, California 94104. The individual
may also serve process on the Policy by serving the Administrator at the address
shown above.
(i) ERISA Rights.
     (i) Participants are entitled to certain rights and protections under Title
I of ERISA.
     (ii) Participants may examine without charge all official Policy documents
during business hours in the McKesson Benefits Department. These documents
include the legal texts of the plans, Policy descriptions and annual reports
that McKesson files with the U.S. Department of Labor.
     (iii) Participants may also obtain a copy of any of these documents by
writing to the Administrator, and may be charged a reasonable fee for copies.
     (iv) Participants have the right to receive a summary of the Policy’s
annual financial report. The Administrator is required by law to furnish each
Participant with a copy of this summary annual report.
     (v) Questions about this Policy should be directed to the Administrator.
Participants that have any questions about this statement or about his or her
rights under ERISA, or if he or she needs assistance in obtaining documents from
the Administrator, the Participant should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in
the telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. Participants may also obtain
certain publications about their rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
     (vi) No right to a benefit under the Policy shall depend (or shall be
deemed to depend) upon whether a Participant retires or elects to receive
retirement benefits under the terms of any employee pension benefit plan.
     (vii) The Policy shall contain no terms or provisions except those set
forth herein, or as hereafter amended in accordance with the provisions of
Section 5. If any description made in any other document is deemed to be in
conflict with any provision of the Policy, the provisions of the Policy shall
control.

6



--------------------------------------------------------------------------------



 



7. CLAIMS AND APPEAL PROCEDURES
(a) Informal Resolution of Questions. Any Participant who has questions or
concerns about his or her benefits under the Policy is encouraged to communicate
with the Human Resources Department of McKesson. If this discussion does not
give the Participant satisfactory results, a formal claim for benefits may be
made in accordance with the procedures of this Section 7.
(b) Formal Benefits Claim — Review by Executive Vice President, Human
Resources.1 A Participant may make a written request for review of any matter
concerning his or her benefits under this Policy. The claim must be addressed to
the Executive Vice President, Human Resources, McKesson Corporation, One Post
Street, San Francisco, California. 94104. The Executive Vice President, Human
Resources or his or her delegate (“Executive Vice President”) shall decide the
action to be taken with respect to any such request and may require additional
information if necessary to process the request. The Executive Vice President
shall review the request and shall issue his or her decision, in writing, no
later than ninety (90) days after the date the request is received, unless the
circumstances require an extension of time. If such an extension is required,
written notice of the extension shall be furnished to the person making the
request within the initial ninety (90) day period, and the notice shall state
the circumstances requiring the extension and the date by which the Executive
Vice President expects to reach a decision on the request. In no event shall the
extension exceed a period of ninety (90) days from the end of the initial
period. Any claim under this Policy must be brought within two (2) years of the
date the events giving rise to the claim first occurred.
(c) Notice of Denied Request. If the Executive Vice President denies a request
in whole or in part, he or she shall provide the person making the request with
written notice of the denial within the period specified in Section 7(b). The
notice shall set forth the specific reason for the denial, reference to the
specific Policy provisions upon which the denial is based, a description of any
additional material or information necessary to perfect the request, an
explanation of why such information is required, and an explanation of the
Policy’s appeal procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.
(d) Appeal to Executive Vice President.
     (i) A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Executive Vice President within sixty (60) days of receipt of
the notification of denial. The appeal must be addressed to: Executive Vice
President, Human Resources, McKesson Corporation, One Post Street, San
Francisco, California 94104. The Executive Vice President, for good cause shown,
may extend the period during which the appeal may be filed for another sixty
(60) days. The appellant and/or his or her authorized representative shall be
permitted to submit written comments, documents, records and other information
relating to the claim for benefits. Upon request and free of charge, the
applicant should be provided reasonable access to and copies of, all documents,
records or other information relevant to the appellant’s claim.
 

1   For purposes of this Section 7, if the Executive Vice President, Human
Resources is the claimant the General Counsel shall perform the claim and appeal
functions of the Executive Vice President, Human Resources.

7



--------------------------------------------------------------------------------



 



     (ii) The Executive Vice President’s review shall take into account all
comments, documents, records and other information submitted by the appellant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Executive Vice President
shall not be restricted in his or her review to those provisions of the Policy
cited in the original denial of the claim.
     (iii) The Executive Vice President shall issue a written decision within a
reasonable period of time but not later than sixty (60) days after receipt of
the appeal, unless special circumstances require an extension of time for
processing, in which case the written decision shall be issued as soon as
possible, but not later than one hundred twenty (120) days after receipt of an
appeal. If such an extension is required, written notice shall be furnished to
the appellant within the initial sixty (60) day period. This notice shall state
the circumstances requiring the extension and the date by which the Executive
Vice President expects to reach a decision on the appeal.
     (iv) If the decision on the appeal denies the claim in whole or in part
written notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Policy provisions
upon which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Policy and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.
     (v) The decision of the Executive Vice President on the appeal shall be
final, conclusive and binding upon all persons and shall be given the maximum
possible deference allowed by law.
(e) Exhaustion of Remedies. No legal or equitable action for benefits under the
Policy shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section 7(b), has been notified that the
claim is denied in accordance with Section 7(c), has filed a written request for
a review of the claim in accordance with Section 7(d), and has been notified in
writing that the Executive Vice President has affirmed the denial of the claim
in accordance with Section 7(d).
8. GENERAL PROVISIONS.
(a) Basis of Payments to and from Policy. All benefits under the Policy shall be
paid by McKesson. The Policy shall be unfunded and benefits hereunder shall be
paid only from the general assets of McKesson. Nothing contained in the Policy
shall be deemed to create a trust of any kind for the benefit of any employee,
or create any fiduciary relationship between the Company and any employee with
respect to any assets of the Company. McKesson is under no obligation to fund
the benefits provided herein prior to payment, although it may do so if it
chooses. Any assets which McKesson chooses to use for advance funding shall not
cause the Policy to be a funded plan within the meaning of ERISA.
(b) No Employment Rights. Nothing in the Policy shall be deemed to give any
individual the right to remain in the employ of the Company or a subsidiary or
to limit in any way the right of

8



--------------------------------------------------------------------------------



 



the Company or a subsidiary to discharge, demote, reclassify, transfer, relocate
an individual or terminate an individual’s employment at any time and for any
reason, which right is hereby reserved.
(c) Non-alienation of Benefits. No benefit payable under the Policy shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do shall be void.
(d) Legal Construction. The Policy shall be governed and interpreted in
accordance with ERISA.
(e) Successors to McKesson. McKesson shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of McKesson to assume and
agree to perform the obligations of McKesson under the Policy in the same manner
and to the same extent that McKesson would be required to perform if no such
succession or assignment had taken place.
(f) Section 409A Compliance. Notwithstanding any other provision of this Policy,
McKesson shall administer and construe this Policy in accordance with
Section 409A of the Code, the regulations promulgated thereunder, and any other
published interpretive authority, as issued or amended from time to time.
McKesson shall have the authority to delay the payment of any amounts under this
Policy to the extent it deems necessary. appropriate to comply with Section 409A
of the Code.
(g) No Assignment of Benefits. No benefits payable under the Policy shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge or other
encumbrance, and any attempt to do so shall be void.
9. DEFINITIONS.
Whenever used and capitalized in the text of the Policy, the following terms
shall have the meaning set forth below:
(a) “Base Salary and Bonus” means the Participant’s annual base salary as in
effect immediately prior to the date of such Participant’s separation and the
Individual Target Award for such Participant for the fiscal year in which such
Participant’s Separation from Service occurs, in each case inclusive of any
amounts deferred by the intended recipient.
(b) “Board” shall mean the Board of Directors of McKesson.
(c) “Cause” means termination of the Participant’s employment upon the
Participant’s willful engagement in misconduct which is demonstrably and
materially injurious to the Employer. No act, or failure to act, on the part of
the Participant shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Employer.
(d) A “Change in Control” means the occurrence of any change in ownership of
McKesson, change in effective control of McKesson, or change in the ownership of
a substantial portion of the assets of McKesson, as defined in Treasury
Regulation section 1.409A-3(i)(5), the

9



--------------------------------------------------------------------------------



 



regulations thereunder, and any other published interpretive authority, as
issued or amended from time to time.
(e) “Code” means the Internal Revenue Code of 1986, as amended.
(f) “Committee” means the Compensation Committee of the Board.
(f) “Company” means McKesson and any affiliate that would be considered a
service recipient for purposes of Treasury Regulation section 1.409A-1(g).
(g) “Earnings” means a Participant’s (i) annual base salary and (ii) the greater
of (A) the Participant’s target bonus under McKesson’s Management Incentive Plan
or (B) the average of the Participant’s award paid pursuant to the MIP for the
latest three years for which the Participant was eligible to receive an award
(or such lesser period of time during which the Participant was eligible to
receive an award).
(h) “Eligible Employee” means an employee of the Company who the Committee
designates as eligible to be a Participant in this Policy. When designating an
individual or a group as an Eligible Employee(s), the Committee shall:
(i) Whether the Eligible Employee shall be a Tier One Participant, a Tier Two
Participant or a Tier Three Participant, if the Eligible Employee becomes a
Participant;
(ii) Make such designation on a year-by-year basis no later than December 31 of
each year, which shall become effective and irrevocable as of the January 1 of
the year immediately following the date on which the designation is made until
December 31 of the same year; provided, however, that if such individual is a
new employee of McKesson, who would be considered newly eligible to participate
in accordance with Treasury Regulation section 1.409A-2(a)(7), and the Committee
designates him or her as eligible to participate in the Policy within thirty
(30) days following his or her commencement of services with McKesson, then at
the end of the thirty (30) day period such designation by the Committee shall
become effective and irrevocable for the calendar year in which the designation
was made; and
(iii) Notwithstanding Paragraph (ii) above, after a Change in Control, any
employee who is designated as eligible to be a Participant effective as of the
January 1 preceding the Change in Control shall not be removed from eligibility
for twenty-four (24) months after the Change in Control.
For the avoidance of doubt, an employee who is designated as an Eligible
Employee in one year shall not have the right to be designated as an Eligible
Employee in a subsequent year.
Notwithstanding the foregoing, if any employee designated as an Eligible
Employee is involuntarily terminated by the Company for Cause, or has a
termination of employment or Separation from Service without Good Reason, then
such employee shall cease to be an Eligible Employee and shall not be eligible
to receive any payment under this Policy.
(i) “Employer” means McKesson and any other affiliate that would be considered a
service recipient or employer for purposes Treasury Regulation section
1.409A-1(h)(3).

10



--------------------------------------------------------------------------------



 



(j) “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant, which shall not be affected by the
Participant’s incapacity due to physical or mental illness:
(i) Any material change by the Company in the Participant’s functions, duties or
responsibilities, which change would cause the Participant ‘s position with the
Company to become of less dignity, responsibility, importance, or scope as
compared to the position and attributes that applied to the Participant
immediately prior to the Change in Control;
(ii) Any significant reduction in the Participant’s base annual salary, MIP
target or Long Term Incentive compensation (LTI) targets, which LTI targets
include cash awards with performance periods greater than one year and equity
based grants, except for a reduction effected as part of an across-the-board
reduction affecting all executive officers of the Company;
(iii) Any material failure by the Company to comply with any of the provisions
of an award (or of any employment agreement between the parties) subsequent to a
Change in Control;
(iv) The Company’s requiring the Participant to be based at any office or
location more than 25 miles from the office at which the Participant is based on
the date immediately preceding the Change in Control, except for travel
reasonably required in the performance of the Participant’s responsibilities;
(v) For Tier One employees only, any change in the person to whom the
Participant reports, as this relationship existed immediately prior to a Change
in Control.
(k) “Identification Date” means each December 31.
(l) “Individual Target Award” has the same meaning as “Individual Target Award”
under the MIP.
(m) “McKesson” means McKesson Corporation, a Delaware corporation.
(n) “MIP” means the McKesson Corporation 2005 Management Incentive Plan.
(o) “Participant” means (i) an individual who is an Eligible Employee, and
(ii) whose employment is terminated under circumstances that render him or her
eligible for the benefits described in Section 2 of the Policy. Participant”
shall not include any individual covered by an agreement with the Company or an
affiliate that provides for benefits in the event of a change in control or
similar event.
(p) “Separation from Service” means termination of employment with the Employer,
except in the event of death. A Participant shall be deemed to have had a
Separation from Service if the Participant’s service with the Employer is
reduced to an annual rate that is equal to or less than twenty percent (20%) of
the services rendered, on average, during the immediately preceding three
(3) years of service with the Employer (or if providing service to the Employer
less than three (3) years, such lesser period).

11



--------------------------------------------------------------------------------



 



(q) “Specified Employee” means a Participant who, on an Identification Date, is:
(i) An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty (50) officers of the Company shall be determined to be Specified
Employees as of any Identification Date;
(ii) A five percent (5%) owner of the Company; or
(iii) A one percent (1%) owner of the Company having annual compensation from
the Company of more than $150,000.
For purposes of determining whether a Participant is a Specified Employee,
Treasury Regulation section 1.415(c)-2(d)(11)(ii) shall be used to calculate
compensation. If a Participant is identified as a Specified Employee on an
Identification Date, then such Participant shall be considered a Specified
Employee for purposes of the Policy during the period beginning on the first
April 1 following the Identification Date and ending on the next March 31.
10. EXECUTION
This amendment and restatement to the Change in Control Policy was adopted
effective April 21, 2009.
McKESSON CORPORATION
By: /s/ Jorge L. Figueredo                                                  
Jorge L. Figueredo
Executive Vice President, Human Resources

12